People v Saavedra (2016 NY Slip Op 02672)





People v Saavedra


2016 NY Slip Op 02672


Decided on April 6, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 6, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
COLLEEN D. DUFFY, JJ.


2012-11048
 (Ind. No. 9133/11)

[*1]The People of the State of New York, respondent, 
vJorge Saavedra, appellant.


Lynn W. L. Fahey, New York, NY (Leila Hull of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, NY (Leonard Joblove and Joyce Adolfsen of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered December 6, 2012, convicting him of burglary in the first degree and endangering the welfare of a child (3 counts), upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant failed to preserve for appellate review his challenge to the Supreme Court's instructions to the jury with respect to the intent element of the crime of burglary in the first degree (see CPL 470.05[2]; Penal Law § 140.30). In any event, the court's charge, taken as a whole, conveyed the correct standard to the jury (see People v Umali, 10 NY3d 417, 426-427; People v McCord, 133 AD3d 689, 689).
Contrary to the defendant's contention, the record does not demonstrate that his trial counsel was ineffective under either federal or state constitutional standards (see Strickland v Washington, 466 U.S. 668, 687; People v Caban, 5 NY3d 143; People v Baldi, 54 NY2d 137; People v Bonds, 128 AD3d 1083).
In light of our determination, we need not reach the defendant's remaining contention.
CHAMBERS, J.P., AUSTIN, SGROI and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court